Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/18/2022 has been entered.

Status of the application
3.	 Claims 1, 2, 6, 8-17, 19-21 are pending in this office action.
Claims 3-5, 7 and 18 have been cancelled.
Claims 1, 2, 6 and 16 have been amended. 
Claims 1, 2, 6, 8-17, 19-21 have been rejected.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

5. 	The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	 Claim(s) 1, 2, 6, 12-15, 17, 19-21 are rejected under 35 U.S.C. 103 as obvious over Davis M et al. US 2013/0064927 in view of Millan et al. US 2013/0330308.

8. 	Regarding claims 1, 12, Davis M et al. discloses that direct feed microbial strains (DFM) including B-50508, B-50509, B-50510 are the strains which can be used with the
feedstuffs to digest indigestible feedstuffs (at least in [0011]) by producing multiple enzymes ([0061], [0062], [0158], [0226] e.g. BP5 is B-50510).
Therefore, these strains provide good direct-fed microbial having the benefit of producing multiple enzymes including protease ([0061], [0062]) in order to serve as an additive having the effective quality to breakdown complex dietary components when used as feed additive ([0067], [0076], [0239], and [0311]).
Davis et al. also discloses that the strains can optionally be admixed with enzymes ([0075)).
However, Davis et al. is specifically silent about protease enzyme.
Millan et al. discloses that DFM can include Bacillus spp. and Bacillus spp. ([0079], [0080]) and serves as probiotic microorganism ([0050], [0055], and [0056]). 
It can include ‘another component’ ([0291]) which can be considered in such a composition is one or more feed enzymes ([0291]-[0293]) which can include protease also (at least in [0293]) also. Millan et al. also discloses that DFM plus enzyme have improved significant improvement of production performance characteristics in animals ( [0003]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19) to meet claim 12. It would have been obvious that the disclose range amount 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Davis et al. by including the teaching of Millan et al. to incorporate additional enzyme in such a composition in addition to Bacillus sp. as probiotic ( 0050], [0055], [0056]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19) in order to have protein digestibility such as digestibility ([(0354]) which provides the benefit of balanced “nitrogen retention” for muscle growth etc. ([0354], [0356)).
It is to be noted that and as discussed above, Bacillus spp. serves as probiotic (i.e. antipathogen) and also it secretes protease. However, even if the disclosed Bacillus spp. as disclosed by Davis et al.  which meets 1 , provides the benefits to serve as probiotic, and which secretes protease, yet additional protease can be additionally incorporated as disclosed by Millan et al. because the need for total enzyme depends on the amount of protease secreted by the probiotic Bacillus spp. and may not be sufficient because it depends on many factors including (i) the amount of protease secreted by the probiotic Bacillus spp. and also (ii) the type and amount of  feed to be used to incorporate this additives together. 
Regarding the transitional phrase “consisting essentially of, followed by further open ended transitional phrase “comprising” in in dependent claim 1 can be interpreted as the feed additive composition having direct fed microbial strains (DFM) can comprise at least claimed three Bacillus strains as direct fed microbial strains which is disclosed 
Regarding the phrase “consisting essentially of”, it is to be noted that Davis et al. also discloses that the strains can optionally be admixed with enzymes ([0075)]). Therefore, the addition of the protease enzyme is considered does not materially affect the basic and novel characteristics of the claimed invention.
While it is recognized that the phrase “consisting essentially of’ narrow the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g. PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel Characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQe2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). Further, the burden is on the
applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant's invention, See MPEP 2111.03.
Therefore, absent a clear indication in the specification or claims of what the
basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising" with respect to the claim interpretation of claim 1.

9. 	Regarding claim 2, it is known that Davis discloses that the disclosed DFM is helpful microorganism used as feed composition, therefore, it is probiotic (at least in [0011]). However, Davis is specifically silent about the term ‘anti-pathogenic’.
Millan et al. also discloses that Bacillus spp. can be considered as DFM (at least in [0079]) and DFM prevents the growth of harmful bacteria in the intestine ([0080]) and therefore, it is an anti-pathogen ([0088]-[0090]) and, therefore, meets claim 2.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to implement the teaching of Millan et al. into Davis et al. by including the teaching that the composition with DFM having Bacillus spp. (at least in [0079]) prevents the growth of harmful bacteria in the intestine ([0080]) and therefore, the composition is an anti-pathogen ([0088]-[0090)).

10. 	Regarding claim 6, Davis et al. is specifically silent about Bacillus spp. is spore forming bacteria.
Millan et al. discloses that Bacillus spp. is spore forming bacteria and can form endospore ([0079]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to implement the teaching of Millan et al. into Davis et al. by including the teaching that the composition with DFM having Bacillus spp. (at least in [0079]) in the form of endospore provides the benefit of having better result because the Bacillus spp. can form suitable endospores under unfavorable environmental condition for survival ([0079]).

11. 	Regarding claim 13, Davis et al. discloses that the strains can optionally be admixed with enzymes ([0075]).
Millan et al. discloses that DFM can include Bacillus spp. and Bacillus spp. ([0079], [0080]) can include ‘another component’ ([0291]) which can be considered in such a composition is one or more feed enzymes ([0292]) and it includes protease (at least in [0293]) also. Millan et al. also discloses that DFM plus enzyme have improved significant improvement of production performance characteristics in animals ( [0005]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19 of Millan et al.) to meet claim 13. It would have been obvious that the disclose range amount overlaps the claimed range amount of enzyme showing prima facie case of obviousness.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Davis et al. by including the teaching of Millan et al. to incorporate additional enzyme in such a composition in order to have specifically a significant improvement of production performance characteristics in animals ([0005]) which includes protease ([0293]) in an amount from 1000-60000PU/g
 (at least in claim 19) in order to have protein digestibility such as digestibility ([(0354]) which provides the benefit of balanced “nitrogen retention” for muscle growth etc. ([0354], [0356)]).

12.	 Regarding claims 14, 15, Davis M et al. is used who discloses that that B-50508, B-50509, B-50510 can be used in an amount of up to 3x108 cfu/g ([0297]) in the animal 

13. 	Regarding claim 17, Davis et al. is silent about the claim limitations of “instructions for administration” and “packaging” as claimed in claims 17, 18.
Millan et al. discloses that such a feed composition including a direct feed microbial (DFM), with enzyme having protease also ([0011], [0293]) can be provided in packaged form ([(0011]).
Millan et al. also discloses the feed additive composition is provided in a kit containing DFM, an enzyme etc. and instructions for administration ([0010) as claimed in claim 17.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Davis et al. by including the teaching of Millan et al. to provide in the form of a kit with the instruction ([0010]) in order to have customer’s convenience to use following the instructions and also the packaging
provide assimilations of more than one components together in packaged form to be used as per instruction provided by the manufacturer.

14. 	Regarding claim 19, Davis et al. discloses that the composition may include additional feed additives (at least in [0075], [0106]).

15. 	Regarding claim 20, Davis et al. discloses that the composition may include additional feed additives (at least in [0075], [0106}).

16. 	Regarding claim 21, Davis et al. discloses that the composition may include additional feed additives vitamins (at least in [0106]). It is to be noted that Davis et al. discloses "combinations with the feed material’ and “feed material includes vitamin’ ([0106]). Therefore, it is interpreted that the feed material can be premixed feed material ([0106)).

16. 	Claims 8- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis M et al. US 2013/0064927 in view of Millan et al. US 2013/0330308 as applied to claim 1 and further in view of Sjoeholm et al. US 2005/0148060 and as evidenced by Poulose et al. USPN 6312936.

17. 	Regarding claims 8, 10, Davis M et al. in view of Millan et al. are silent about subtilisin and it is from Bacillus amyloliquefaciens.
Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034],
 [0035]) and it is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and it provides increased solubilization of vegetable proteins ([0083]) and the benefit of additionally reducing the amount of antinutrition factor ([(0134]). It is known that subtilisin can be from Bacillus spp. e.g. Bacillus amyloliquefaciens also as evidenced by Poulose et al. (col 1 lines 35-40).
Therefore, one of ordinary skill in the art before the effective filling date of the
claimed invention would have been motivated to modify Davis et al. in view of Millan et al. by including the teaching of Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034], [0035]), is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and it provides increased solubilization of vegetable proteins ([(0083]) and the benefit of additionally reducing the amount of antinutrition factor ([0134)).

18. 	Regarding claims 9, 11, Davis et al. in view of Millan et al. is silent about sutilisin and it is from Bacillus amyloliquefaciens.
Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034], [0035]). is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and it provides increased solubilization of vegetable proteins ([0083]) and the benefit of additionally reducing the amount of antinutrition factor ([0134)). It is known that subtilisin can be from Bacillus spp. e.g. Bacillus amyloliquefaciens also as evidenced by Poulose et al. (col 1 lines 35-40).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Millan et al. with the teaching of
Sjoeholm et al. to include subtilin protease is from Bacillus spp. ([0034], [0035]) is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and the benefit of additionally reducing the amount of antinutrition factor ([0134]). It is known that subtilisin can be from Bacillus spp. Bacillus amyloliquefaciens also as evidenced by Poulose et al. (col 1 lines 35-40).

19.	Claim 16 is rejected under 35 U.S.C. 103 as obvious over Davis M et al. US 2013/0064927 in view of Millan et al. US2013/0330308 and in view of Rehberger et al. US 2005/0255092 and (additionally), in view of Miller et al. USPN 6410305.

20.	 Regarding claim 16, Davis M et al. discloses that B-50508, B-50509, B-50510 are the strains which can produce multiple enzymes also (at least in [0061], [0062], [0067], [0158], [0226] e.g. BP5 is B-50510). Therefore, these strains provide good direct-fed microbial having the benefit of producing multiple enzymes including protease ([(0061], [0062]) in order to serve as an additive having the effective quality to breakdown complex dietary components when used as feed additive (at least in [0067], [0076], [0239], [0311)).
Davis M et al. is silent about additional enzyme protease addition to further to improve digestibility, nitrogen retention etc.
Millan et al. discloses a method to make animal feed by introducing that the direct-fed microbial (DFM) in combination with enzyme(s) as additive which include at least protease in feed composition ([0011], [0014]) and it improves digestibility (such as amino acid digestibility), feed conversion ratio (FCR), nitrogen retention, carcass yield,
survival, growth rate, weight gain, feed efficiency ratio, immune response, the growth of beneficial bacteria in the gastrointestinal tract (at least in [0005], [0354], and [0356]).
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to implement the teaching of  Millan et al. into Davis et al. by including the teaching to incorporate additional enzyme in such a composition in order to have specifically a significant improvement of production 
Regarding the amended claim limitation of “wherein the subject is swine”, 
Rehberger et al. discloses that Bacillus strain inhibits pathogenic swine E coli. and therefore, can be fed to swine (Abstract).
One of ordinary One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to implement the teaching of Davis et al. in view of Millan et al. by including the teaching of Rehberger et al. who discloses that Bacillus strain inhibits pathogenic swine E coli.  and, therefore, can be used as the feed composition for swine (Abstract).
(Additionally), Miller et al. USPN 6410305 discloses that the combined use of probiotic feed additive (col 4 lines 13-16,30-32, 35-36, col 5 lines 20-25, col 8 lines 31-39) can be used for animal including swine also ([col 9 lines 38-40).
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to implement the teaching of  Davis et al. in view of Millan et al. by including the teaching Miller et al.to introduce probiotic feed additive (col 4 lines 13-16,30-32, 35-36, col 5 lines 20-25, col 8 lines 31-39) for the specific use for desired animal e.g. swine also ([col 9 lines 38-40).


Response to arguments


22.	Applicants argued in remarks section, on page 3, second paragraph that “The reason Davis M is silent about exogenously-added protease enzyme is that the DFM strains disclosed therein were shown to produce sufficient quantities of protease to degrade protein-based feed components (see Davis M, Example 2), thus negating the need to add this enzyme to feed additive compositions that contain the B-50510, B-50508, and B- 50509 strains”.
In response, as discussed in the office action above that Bacillus spp. serves as probiotic (i.e. anti-pathogen) and also it secretes protease. However, even if the disclosed Bacillus spp. as disclosed by Davis et al.  which meets claim 1 , provide the benefits to serve as probiotic, and which secretes protease, yet additional protease can be additionally incorporated as disclosed by Millan et al. because the need for total enzyme depends on the amount of protease secreted by the probiotic Bacillus spp. and may not be sufficient because it depends on many factors including (i) the amount of protease secreted by the probiotic Bacillus spp. and also (ii) the type and amount of  feed to be used to incorporate this additives together. It is also to be noted that Davis et al. does not exclude the further addition of any additives which include additional protease. Davis et al. also discloses that the strains can optionally be admixed with enzymes ([0075]). Therefore, Davis et al. is proper. 

 “That reason (mentioned on paragraph 3 on page 3) is absent here. Feed contributes substantially to the overall costs associated with commercial large-scale meat production. A primary benefit of the strains disclosed in Davis M, as noted by the Examiner in the Office Action, is that they naturally produce proteases to assist in the break down of feed components. So why, then, would the ordinarily skilled artisan combine the already protease-producing strains of Davis M with the exogenously-added protease of Millan (thereby driving up the cost of feed) to accomplish seemingly the same outcome: breaking down of protein-based feed components?”
In response, as mentioned above that the disclosed Bacillus sp of Davis et al. which meet claimed Bacillus sp., provide the benefits to serve as (i) probiotic, and which (ii) secretes protease. Even if Davis does not mention probiotic, it is understood from the disclosure by Davis that direct feed microbial (DFM) is helpful microorganism and it serves as probiotic is further established by the disclosure by Milan et al.  However,  because the need for total enzyme depends on the amount of protease secreted by the probiotic Bacillus spp. and may not be sufficient because it depends on many factors including (i) the amount of protease secreted by the probiotic Bacillus spp. and also (ii) the type and amount of  feed to be used to incorporate this additives together. It is also to be noted that Davis et al. does not exclude the further addition of any additives which include additional protease. Therefore, Davis et al. is proper.

24.	Applicants argued in remarks section, on page 3, fifth paragraph that “Applicant respectfully submits that the ordinarily skilled artisan would not have been so motivated 
In response, if we consider the response addressed above, it is clear that one of ordinary skill in the art can be motivated to include further additional additives including protease enzyme also. Detailed have been discussed above. 

25.	Applicants argued in remarks section, on page 4, first paragraph that “MPEP § 2142 states that, in rendering a verdict on obviousness, “the legal conclusion must be reached on the basis of the facts gleaned from the prior art” (emphasis added). “Any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper” (MPEP § 2145(X) (A), quoting Jn re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971), (emphasis added)”.
In response, it is to be noted that regarding the substance of the examiner’s obviousness rejection as argued on page 2 of the remarks, the requirements for obviousness are discussed in MPEP § 2142. As explained in the previous Office Action, the only difference between claim 1 and the teachings of Davis et al. is the addition of Bacillus sp. is direct fed microbial (DFM) i. e. not pathogen. As previously stated, both Davis and Millan et al. are directed to the direct fed microbial (DFM) which includes Bacillus sp. containing composition.
Furthermore, Millan et al. teaches that by combining additional protease with
DFM can provide sufficient protease needed for the digestion of the feed composition.  Thus, as explained in the Office Action, one of ordinary skill in the art would reasonably have expected that by selecting Millan’s protease as additional protease addition as additive for use in the direct fed microbial (DFM) of Bacillus sp. 3BP5,, 918, and 1013 of Davis et al., a composition would be obtained that was effective for using as a feed composition to provide probiotic and enough desired digestibility of the feed composition. Therefore, rejection of claim 1 as obvious over Davis in view of Millan, is, therefore, maintained.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


In response, and as discussed above that Davis et al. also discloses that the strains can optionally be admixed with enzymes ([0075]).
Millan et al. discloses that DFM can include Bacillus spp. and Bacillus spp. ([0079], [0080]) and serves as probiotic microorganism ([0050], [0055], and [0056]). 
It can include ‘another component’ ([0291]) which can be considered in such a composition is one or more feed enzymes ([0291]-[0293]) which can include protease also (at least in [0293]) also.

27.	Applicants argued that “Accordingly, for at least the reasons discussed above, Applicant respectfully submits that the Examiner has failed to establish a prima facie case of obviousness since there would have been no reason for an ordinarily skilled artisan at the time of filing to combine the protease of Millan with the naturally protease-producing B-50510, B-50508, and B-50509 Bacillus strains of Davis M. Withdrawal of the rejection under AIA  35 U.S.C. § 103 is respectfully requested”.
In response, according to MPEP § 2142, examiner has established a prima facie case of obviousness as discussed above. 
The rejection is made as non-final. 


Conclusion
28. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792